Title: Thomas Jefferson to Samuel J. Harrison, 9 April 1810
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
             
                     Poplar Forest 
                     Apr. 9. 10.
          
          
		   
		  Th: Jefferson presents his compliments to mr Harrison and incloses him two bonds for the 2d & 3d paiments for the lands, filled up with the name of the security he proposed to him. he has ex 
                  prepared & executed a deed, which yet however wants more witnesses. 
		  
		  this
			 he will leave with mr Griffin with the patents & surveys to be exchanged for the bonds.
        